           Case 1:19-cv-03330 Document 1 Filed 04/15/19 Page 1 of 8




Nicklaus Misiti
Attorney for Plaintiff
Law Offices of Nicklaus Misiti
42 Catharine St
Poughkeepsie, NY
12601
P: 845 926 1177
F: 845 926 1178
E: misitiglobal@misitiglobal.com

                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


CHRISTOPHER WILSON,                   )
                                      )
                    Plaintiff         )
                                      )     COMPLAINT
                                      )
      -against-                       )
                                      )
KEVIN MCALEENAN, Acting               )
Secretary, Department of Homeland     )
Security; and                         )
                                      )     Civ. No. 19-3330
 L. FRANCIS CISSNA,                   )
Director, U.S. Citizenship and        )
Immigration Services; and             )
                                      )
BARBARA VELARDE, Chief,               )
Administrative Appeals Office,        )
                                      )
      Defendants.                     )



      Plaintiff, Christopher Wilson, through undersigned counsel, alleges as follows:

                                 INTRODUCTION
                                                                                  1
         Case 1:19-cv-03330 Document 1 Filed 04/15/19 Page 2 of 8



1. This is an individual action for mandamus seeking to compel Defendants,

   Department of Homeland Security (“DHS”) Acting Secretary Kevin

   McAleenan, US Citizenship and Immigration Services (“USCIS”) Director L.

   Francis Cissna, Administrative Appeals Office (“AAO”) Chief Barbara

   Velarde to assume jurisdiction over and timely adjudicate plaintiff’s AAO

   appeal of his denied I-130 petition.


                                   JURISDICTION

2. This Court has jurisdiction under 28 U.S.C. § 1331 (federal question

   jurisdiction), the Administrative Procedures Act (“APA”); 8 U.S.C. § 1329,

   Immigration & Nationality Act (“INA”), and 28 U.S.C. § 1361, regarding an

   action to compel an officer of the United States to perform his or her duty.

   Further this Court has authority to grant declaratory and injunctive relief

   pursuant to 28 U.S.C. §§ 2201-2202.

3. Costs and attorney fees will be sought pursuant to the Equal Access to Justice

   Act, 5 U.S.C. § 504, and 28 U.S.C. § 2412(d), et. seq.

                                          VENUE

4. Venue is properly in this court pursuant to 28 U.S.C. §1391(e) as Plaintiff

   resides within the district under the jurisdiction of this court, the defendants

   are officers and employees of the United States of America and no real

   property is involved in this action.

                                                                                      2
         Case 1:19-cv-03330 Document 1 Filed 04/15/19 Page 3 of 8



                                      PARTIES

5. Plaintiff Christopher Wilson is a United States citizen. On March 01, 2019 he

   filed an appeal of his denied I-130 petition to the AAO. Despite properly and

   timely filing his appeal the AAO has without explanation refused to accept

   and adjudicate it.

6. Defendant Kevin McAleenan is the Acting Secretary of DHS, and this

   action is brought against her in her official capacity. She is generally

   charged with enforcement of the INA, and is further authorized to

   delegate such powers and authority to subordinate employees of DHS.

   More specifically, the Secretary is responsible for delegating authority in

   the adjudication of the appeal described above.

7. Defendant L. Francis Cissna is Director of USCIS, the agency charged with

   exercising appellate authority over the AAO. This action is brought against

   him in his official capacity.

8. Defendant Barbara Velarde is Chief of the AAO this is the agency tasked

   with adjudicating I-130 appeals such as plaintiffs.

                             STATEMENT OF FACTS

   A. BACKGROUND

   9. Plaintiff is a United States citizen.



                                                                                   3
     Case 1:19-cv-03330 Document 1 Filed 04/15/19 Page 4 of 8



10. On June 06, 2014 he filed Form I-130, Petition for alien relative with

US Citizenship and Immigration Services (“I-130”). See Exhibit A -

Plaintiff’s I-130 Receipt Notice.


11. On or about August 29, 2018 plaintiff’s I-130 application was denied.

See Exhibit B – I-130 Denial.


12. The denial cited the Adam Walsh Child Protection and Safety Act of

2006 (“AWA”). Id. The AWA requires the petitioner for an I-130

application who was previously convicted of a “specified offense” involving

a minor prove they “pose no risk” to the intended beneficiary. The denial

stated plaintiff did not meet his burden of proving he “posed no risk” to his

beneficiary spouse. Id.


13. Plaintiff timely filed Form I-290(b) Notice of Appeal with the AAO

which was received by them on March 01, 2019. See Exhibit C –AAO

Rejection Notice.


14. On or about March 06, 2019 plaintiff received a response rejecting his I-

290(b) appeal. Id.


15. The rejection incorrectly claimed “Form I-290(b) may not be used to

file an appeal for the application or petition type requested. Appeal must be

filed on Form EOIR-29.” Id.
                                                                                4
     Case 1:19-cv-03330 Document 1 Filed 04/15/19 Page 5 of 8



16. Form EOIR-29 is used to file an appeal to the Board of Immigration

Appeals (“BIA”). In a prior decision, the BIA ruled they do not have

jurisdiction over AWA “no risk” determinations. Matter of Aceijas-Quiroz,

26 I&N Dec. 294 (BIA 2014) (“we lack jurisdiction” over the no risk

determination).


17. Plaintiff has suffered irreparable harm in that his rights to due process

and appeal have been denied and he further suffers immense harm as his

family is in constant worry his wife will be detained by ICE and removed

from the country.


AAO JURISDICTION AND DUTY TO REVIEW AWA “NO RISK
DETERMINATIONS”
18. The AAO has appellate jurisdiction over AWA risk determinations. See

USCIS Policy Memorandum PM-602-0124, Initial Field Review of Appeals

to the Administrative Appeals Office (Nov. 4, 2015) (acknowledging that

“DHS maintains sole jurisdiction over AWA risk determinations in family-

based immigrant visa proceedings. As such, certification of an initial

decision containing a risk determination under the AWA must be directed

to the AAO, not the BIA.”; Matter of P-M-S, ID# 10522 (AAO Mar 9,

2017) (involving an appeal to the AAO of an I-130 petition that had been

denied based on an AWA risk determination. See Exhibit D – USCIS

Policy Memorandum.
                                                                                5
     Case 1:19-cv-03330 Document 1 Filed 04/15/19 Page 6 of 8




19. Similarly, at the time of plaintiff’s filing, the AAO’s own website

clearly stated the AAO has jurisdiction over “Adam Walsh Act risk

determinations (may arise in several form types, such as forms I-129F and I-

130).” (Attached as Exhibit E).


20. Moreover, the AAO has previously accepted jurisdiction and ruled on at

least three (3) other I-130 petitions denied under the AWA “no risk”

determination. Matter of W-R-¸ ID# 15216 (AAO Feb 16, 2016); Matter of

P-M-S, ID# 10522 (AAO Mar. 9, 2017); Matter of unknown, (AAO Aug 02,

2013) See Exhibit F – Prior AAO Decisions.

21. Further, the rejection notice falsely claims the appeal must be filed with

the BIA via Form EOIR-29. The BIA has previously ruled they have no

jurisdiction over such claims. See Matter of Aceijas-Quiroz, 26 I&N Dec.

314 (BIA 2014) (holding that the BIA lacks jurisdiction to review a “no

risk” determination by USCIS involving the AWA).

                              CAUSES OF ACTION

      Cause 1: Writ of Mandamus

22. Plaintiff brings this action under the Mandamus Act, 28 U.S.C. §1361,

which allows for a writ of mandamus to be issued if the plaintiff has




                                                                                 6
     Case 1:19-cv-03330 Document 1 Filed 04/15/19 Page 7 of 8



exhausted all other avenues of relief and the defendant owes him a clear,

nondiscretionary duty. Heckler v. Ringer, 466 US 602, 616, (1984).

23. In the instant case, Defendants have a clear, nondiscretionary duty to

adjudicate cases before them in a timely manner. Defendants own policy

memo accepts they have such a duty to hear his appeal. Likewise, their

own website at the time of his filing stated they have jurisdiction over

appeals of this type. Finally, defendants have previously accepted

jurisdiction and adjudicated decisions on exactly the types of cases brought

by plaintiff. They have provided no explanation that plaintiff’s case would

be any different.

      Cause of Action 2: Administrative Procedures Act

24. The APA states that a person who is suffering a legal wrong because of

agency action, or who is adversely affected by agency action within the

meaning of a relevant statute, is entitled to judicial review. 5 USC §702.

“Agency Action” is defined to include “the whole or part of an agency rule,

order, license, sanction, relief, or the equivalent or denial thereof, or failure

to act.” 5 USC §551(13) (emphasis added).

25. In rejecting plaintiff’s AAO appeal defendants fail to act to adjudicate

his appeal in violation of the APA. Moreover, plaintiff is adversely affected

by this agency action because he suffers harm where his spouse is not


                                                                                    7
           Case 1:19-cv-03330 Document 1 Filed 04/15/19 Page 8 of 8



      admitted to the US and his due process is violated in not timely adjudicating

      his appeal.

      26. The reviewing court has the power to “compel agency action unlawfully

      withheld or unreasonably delayed.” 5 U.S.C. §706(1).

   WHEREFORE, the Plaintiff respectfully prays that defendants be cited to

   appear herein, and the Court:


A. Assume jurisdiction over his claim;

B. Compel the Defendants to accept jurisdiction of plaintiff’s I-290B appeal and

   adjudicate said application in a timely manner;

C. Grant Plaintiff’s reasonable attorney fees;

D. Grant Plaintiff such other relief at law and in equity as this Court deems just

   and proper.

   Dated:04.12.2019


                                                               Respectfully submitted,
                                                                    s/Nicklaus Misiti
                                                                        Nicklaus Misiti
                                                                  Attorney for Plaintiff
                                                        Law Offices of Nicklaus Misiti
                                                                       42 Catharine St
                                                                     Poughkeepsie, NY
                                                                                 12601
                                                                       P: 845 926 1177
                                                                       F: 845 926 1178
                                                     E: misitiglobal@misitiglobal.com


                                                                                     10
